Citation Nr: 1134273	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This case came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011 the Board remanded the instant claim for additional development.  It has been returned for appellate consideration.


FINDINGS OF FACT

Bilateral hearing loss disability did not manifest in service or within one year of discharge, and is unrelated to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2007, prior to the initial adjudication of the Veteran's claim, discussed the evidence necessary to support a claim for service connection.  The Veteran was asked to submit evidence demonstrating that his hearing loss had existed from service to the present.  He was invited to submit or identify any other supportive evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

In March 2011 the Veteran was advised of the status of his claim.

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The available evidence includes service treatment records.  The Veteran has also been afforded a VA audiological examination, and clarification has been sought from the examiner on two occasions.  The Board finds that the examination, when viewed with the subsequent statements by the examiner, was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing her conclusions.  The report of record is thorough and consistent with contemporaneous treatment records, and the clarification provided subsequent to the examination rendered the information necessary to decide the claim.

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his VA examinations.  Moreover, the Board notes that the various statements submitted by the Veteran do address the functional impact of his hearing loss.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran is shown to have participated  in combat with the enemy, through evidence that he received a Combat Infantry Badge.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are applicable.  For injuries alleged to have been incurred in combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Id. at 392.  In this case, the Board accepts that the Veteran was exposed to acoustic trauma during service.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

On enlistment examination in September 1969, the Veteran reported hearing loss and ear, nose, or throat trouble.  The audiometric examination conducted at that time revealed the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000

Right
0
0
10
not tested
10

Left
5
0
5
not tested
0


The Veteran was determined to be qualified for enlistment.

The records pertaining to the Veteran's service period are negative for any diagnosis, complaint, or abnormal finding pertaining to his hearing acuity.

On separation examination in August 1971 the Veteran endorsed hearing loss and ear, nose, or throat trouble.  The examiner noted the Veteran's report of a punctured right ear drum in tenth grade.  Audiometric testing revealed the following puretone thresholds:

 



HERTZ



500
1000
2000
3000
4000

Right
15
15
15
not tested
15

Left
15
15
15
not tested
15


The Veteran was determined to be qualified for separation.

A statement submitted in April 2007 reflects the Veteran's report that he had experienced problems with his hearing since service.  He noted that during combat in Vietnam, he was exposed to weapons fire, aircraft engine noise, and explosions without proper hearing protection.  

A VA examination was carried out in June 2007.  The Veteran's history was reviewed.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
Average
Right
30
25
25
25
20
24
Left
20
15
20
20
10
16

Speech discrimination testing revealed scores of 76 percent for the right ear and 80 percent for the left.  The examiner noted that the final data was felt to be valid and indicated that speech recognition scores were poorer than would be expected given the puretone sensitivity.  She pointed out that the puretone data was within normal limits bilaterally by VA rating standards.  She opined that it was not likely that hearing loss was related to noise exposure in service, noting normal discharge audiometrics bilaterally.

In December 2008 the examiner reviewed the record and noted that there was no significant change in hearing from entrance audiometrics of September 1969 and the discharge audiometrics of August 1971.  She indicated that entrance and discharge audiometrics indicated hearing well within normal limits in both ears.  She stated that 37 years post discharge, the Veteran continued to have normal puretone data by VA rating standards.  She opined that it was not likely that hearing loss was related to  noise exposure during service.  

In April 2011 the examiner again reviewed the claims file and stated that current science indicated the understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  She concluded that hearing loss disability (i.e., speech recognition) was less likely than not related to any disease or injury in service.

Having carefully reviewed the evidence pertaining to this claim, the Board finds that service connection is not warranted.  In that regard, the Board notes that the Veteran does not have puretone thresholds that are indicative of hearing loss disability for VA compensation purposes.  Moreover, while speech recognition scores were 76 and 80 percent on VA examination in June 2007, demonstrating hearing loss disability under VA regulation, the VA examiner concluded that hearing loss disability (i.e., speech recognition) was less likely than not related to service.  In rendering her opinion, provided a full rationale.  

The Board has considered the Veteran's statements concerning the etiology of his claimed hearing loss disability.  He is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, while the Board recognizes that the Veteran is sincere in his belief that his hearing problems had their onset in service, and his lay report of subjective complaints is entitled to some probative weight, the Board also notes that this report is based on recollections offered over three (3) decades after his discharge from service.  Furthermore, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed condition.  In other words, even accepting the contention that the Veteran suffered from difficulty hearing during and after service, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current left ear hearing loss and service, and the Board concludes that this opinion ultimately outweighs the Veteran's lay reports of continuity of symptomatology since service.  

As noted, that examiner provided a reasoned opinion based on complete a review of the Veteran's history, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner obtained a history from the Veteran, noted his history, and conducted a complete examination.  The examiner also considered the results of objective hearings tests during service, which the examiner found to be the most significant evidence of record in determining whether the claimed disability is related to service.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's lay assertions to the contrary.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


